Citation Nr: 1537288	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. C. A.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the Veteran's claim for service connection for a right shoulder disability.

The Veteran was afforded a VA examination in April 2010, at which time the examiner diagnosed him with a right shoulder strain, with arthroscopy, but opined that the strain was not caused by his service-connected left shoulder condition.  However, the examiner provided no additional explanation for that conclusion.  He also did not address whether the Veteran's right shoulder disability could have been aggravated by his left shoulder disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In April 2015, the Veteran submitted a letter from a VA clinician who stated the Veteran had a long-standing history of left shoulder pain and disability that caused him to develop a chronic overuse issue in his right shoulder, as he tended to use his right arm and shoulder for most activities.  Again, no explanation was provided for the conclusion reached.  Based on the foregoing, the Board finds that an additional opinion is necessary prior to adjudication of the Veteran's claim.

Additionally, the Veteran testified during his Board hearing, and his VA treatment records reflect, that he underwent right shoulder surgery in 2008.  However, the records from that surgery are not associated with the claims file.  On remand, the Veteran should be asked to verify where that procedure occurred and, if it occurred at a private facility, should be asked to authorize VA to obtain those records.  Any additional, relevant VA treatment records, including those related to the right shoulder surgery if it occurred at a VA facility, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to verify what medical facility performed his 2008 right shoulder arthroscopy, and to provide a completed release form if that facility was private.  After securing any necessary release, the AOJ should request any relevant private records identified.  In addition, obtain and associate with the claims file VA treatment records dating since September 2011, and any VA treatment records associated with the Veteran's 2008 right shoulder surgery, if it was performed at a VA facility.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  Then, send the claims file to a VA physician for review.  If a new examination is deemed necessary to respond to the questions posed, one should be scheduled.  After review of the claims file, the physician should respond to the following:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right shoulder disability was caused by his service-connected left shoulder disability?  Please explain why or why not and address the significance, if any, of the Veteran's right handedness and his post-service occupational and recreational history, to include his report, during a June 2007 VA physical therapy consultation, of being a roper in rodeos off and on for 30 years.

(b) If the Veteran's right shoulder disability is not caused by his service-connected left shoulder disability, is it at least as likely as not that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by his left shoulder disability?  Please explain why or why not.  If the physician finds that the Veteran's right shoulder disability has been permanently worsened beyond normal progression (aggravated), he or she should attempt to quantify the degree of aggravation beyond the baseline level of disability of the right shoulder disability.

If the physician cannot provide the above opinions without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




